Citation Nr: 0526829	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-15 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
asthma, for the period from May 12, 1997, to December 15, 
1999.

2.  Entitlement to a rating in excess of 30 percent for 
asthma, for the period from December 16, 1999, to September 
13, 2004.  

3.  Entitlement to a rating in excess of 60 percent for 
asthma, for the period from September 14, 2004.  

4.  Entitlement to a compensable rating for residuals of a 
fracture of the metacarpal (MC) joint of the right little 
finger.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to June 
1992.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  As set forth above, the veteran's 
claim is now in the jurisdiction of the Manila RO.  

In an August 2001 decision, the Board denied service 
connection for a hyperopic astigmatism and a gastrointestinal 
disorder.  The Board also granted service connection for a 
rash of the left foot.  The remaining issues-ntitlement to 
service connection for residuals of a back injury, a cervical 
spine disorder, and a bilateral shoulder disorder, and 
entitlement to increased ratings for asthma and a right 
little finger disability-were remanded by the Board for 
additional development of the evidence.  

While the matter was in remand status, in a January 2005 
rating decision, the Manila RO assigned ratings for the 
veteran's asthma as follows:  a 10 percent rating from May 
12, 1997; a 30 percent rating from December 16, 1999; and a 
60 percent rating from September 14, 2004.  Although an 
increased rating was granted, the issues set forth above 
regarding the veteran's asthma remain in appellate status, as 
the maximum schedular rating was not assigned.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

Also in the January 2005 rating decision, the RO granted 
service connection for lumbosacral strain and assigned an 
initial 20 percent rating, effective June 11, 1998.  The RO 
also granted service connection for cervical strain and 
assigned an initial 10 percent rating, effective June 11, 
1998, and a 20 percent rating from September 26, 2003.  
Finally, the RO granted service connection for left shoulder 
bursitis and right shoulder bursitis.  The RO assigned 
initial 10 percent ratings for the right and left shoulder 
disabilities, effective June 11, 1998, and 20 percent ratings 
from September 26, 2003.  

The grant of service connection for a low back disability, a 
cervical spine disability, and left and right shoulder 
disabilities constitutes a full award of the benefit sought 
on appeal with respect to these issues.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of compensation level or effective date 
for these disabilities, those issues are not now in appellate 
status.  Id. at 1158.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge in Washington, DC, to be held in June 2001.  
Although he was notified of the time and date of the hearing 
by mail, he failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Pursuant to 38 C.F.R. § 
20.702(d) (2004), when an appellant fails to appear for a 
scheduled hearing and has not requested a postponement, the 
case will then be processed as though the request for a 
hearing had been withdrawn.  Accordingly, the Board will 
proceed with consideration of his appeal based on the 
evidence of record.



FINDINGS OF FACT

1.  For the period from May 12, 1997, to September 13, 2004, 
the veteran's asthma required daily inhalational or oral 
bronchodilator therapy, with pulmonary function findings of 
FEV-1 of between 61 and 72 percent predicted, and FEV-1/FVC 
of 81 percent, with no objective indication of at least 
monthly visits to a physician for required care of 
exacerbations, or at least three courses of systemic 
corticosteroids yearly.

2.  Since September 14, 2004, the veteran's asthma has been 
manifested by pulmonary function test findings of FEV-1 of 55 
percent predicted and FEV-1/FVC of 82 percent, with no 
indication of more than one episode weekly of respiratory 
failure, or the requirement for the daily use of systemic 
high dose corticosteroids or immuno-suppressive medications. 

3.  The veteran's right little finger disability is not shown 
to be manifested ankylosis or a functional loss equivalent to 
amputation of that digit.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for 
asthma for the period from May 12, 1997, to September 13, 
2004, have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

2.  The criteria for a rating in excess of 60 percent for 
asthma from September 14, 2004, have not been met.  38 
U.S.C.A. §§ 5107, 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).

3.  The criteria for a compensable rating for a right little 
finger disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5227, 5223 (2002) and (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2003 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  The veteran has not argued 
otherwise.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  He was also afforded several VA medical examinations 
in connection with his claims.  An additional examination is 
not necessary, given the evidence of record.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  The veteran has not argued otherwise.  

I.  Factual Background

At his May 1992 service separation medical examination, the 
veteran reported that he had been diagnosed as having asthma 
in 1987.  The examiner noted that the veteran was on no 
medication and that the condition was not considered 
disabling.  The veteran also reported a history of a fracture 
to the right 5th metacarpal.  The examiner noted that such 
condition was likewise not considered disabling.  

In September 1992, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
several disabilities, including asthma and residuals of a 
fracture of the right little finger.

In a November 1993 rating decision, the RO granted service 
connection for asthma and residuals of a fracture of the 
right fifth metacarpal.  The RO assigned initial zero percent 
ratings for these disabilities.

In May 1998, the veteran submitted a claim for an increased 
rating for his service-connected asthma and right fifth 
metacarpal disability.  In connection with his claim, the RO 
obtained VA clinical records, dated from June 1987 to May 
1998.  These records are negative for complaints or findings 
of residuals attributed to a fracture of the right little 
finger.  

With respect to asthma, these records show that in May 1997, 
the veteran sought treatment for several complaints, 
including asthma.  He reported that his asthma was worsening.  
It was noted that the veteran was not using an inhaler.  
Examination showed that the lungs were clear with no 
wheezing.  He was given a Proventil inhaler to use as needed.  
The veteran was seen on follow-up in July 1997.  He reported 
that he had had no asthma exacerbations in the last few 
months.  X-ray studies of the chest were normal.  

In August 1997, the veteran reported a productive cough and 
right wrist pain.  The assessment was gout, uncontrolled with 
recent flare.  Also diagnosed was upper respiratory infection 
with asthma.  The veteran was prescribed antibiotics.  At a 
follow-up examination in October 1997, he reported that his 
wrist pain and upper respiratory symptoms had resolved.  The 
assessments included asthma, controlled.  

In March 1998, the veteran sought treatment with complaints 
of difficulty breathing and a feeling of impending death.  
Examination of the chest showed a few widespread wheezes, but 
no other pertinent abnormalities.  A chest X-ray was normal.  
The assessment was asthma with panic attack.  The veteran was 
given various medications, including a steroid nebulizer to 
use as needed.  

At a follow-up examination in April 1998, the veteran 
reported that his asthma symptoms had improved with the 
addition of antibiotics and a Serevent inhaler to his regime.  
The examiner noted that the veteran had not used steroids.  
The assessment was asthma, status post exacerbation likely 
secondary to infective etiology, will add high dose steroid 
Azmacort, 4 puffs daily.  It was noted that the veteran was 
presently on Albuterol and Salmetrol inhalers.  

Later in April 1998, the veteran reported that he had stopped 
using Azmacort five days prior, secondary to side effects.  
He indicated that he continued to use his Albuterol inhaler 
approximately twice daily.  The assessment was asthma, recent 
exacerbation, now feeling near baseline.  When the veteran 
was examined in the pulmonary clinic in May 1998, he was 
diagnosed as having poorly controlled asthma.  He was started 
on Aerobid, two puffs twice daily, and continued on daily 
puffs of Serevent and Albuterol as needed.  In August 1998, 
it was noted that the veteran's asthma had improved with 
Accolate.  It was also noted that his dose of Azmacort had 
decreased to 3 puffs twice daily.  The assessment was asthma, 
moderately controlled.  He was instructed to decreased 
Azmacort as needed.  

In a September 1998 rating decision, the RO assigned a 10 
percent rating for asthma, effective May 12, 1997, based on 
medical records showing bronchodilator therapy as of that 
date.  The RO denied a compensable rating for a right little 
finger disability, noting that the records contained no 
evidence that such disability was symptomatic.  

Subsequent VA clinical records show that in October 1998, the 
veteran sought treatment for pain and swelling in the right 
wrist after falling.  X-ray studies showed a fracture of the 
distal radial styloid and the 3rd metacarpal.  At a follow-up 
examination later that month, it was noted that the veteran's 
asthma was stable.  He indicated that he had not used a 
nebulizer for the past month.  In November 1998, it was noted 
that the veteran's wrist fracture was healing after 6 weeks 
of casting.  He was prescribed physical therapy.  

The veteran was afforded a VA medical examination in December 
1998, at which he complained of shortness of breath and 
intermittent wheezing.  He reported that he had been using 
Albuterol and Azmacort inhalers with good response, as well 
as Accolate.  The veteran also reported that he had fractured 
his right fifth metacarpal joint in 1991.  He further 
indicated that in 1998, after his separation from service, he 
fractured his right third metacarpal joint, which had 
required a cast, physical therapy and a wrist brace.  He 
indicated that he continued to experience right wrist pain in 
cold weather.  Objective examination showed that auscultatory 
findings were normal.  The right wrist exhibited limitation 
of motion with pain.  The veteran was able to make a fist, 
but had diminished strength due to pain in the right wrist.  
He had mild difficulty buttoning and unbuttoning with his 
right hand.  He was able to tie his shoe and pick up a piece 
of paper without difficulty, but he was unable to tear the 
paper.  He was able to express and touch, but was limited in 
pushing, pulling, lifting and carrying with the right hand.  
There was evidence of ankylosis deformity of the end phalanx 
DIP joint of approximately 25 degrees.  DIP flexion was 60 
degrees with pain.  DIP extension was 10 degrees with pain.  
PIP flexion was to 100 degrees with pain, and PIP extension 
was 30 degrees, with pain.  MP flexion was to 90 degrees, 
with pain and MP extension was to 20 degrees with pain.  
Range of motion of the affected joint was limited by lack of 
endurance.  Pulmonary function testing revealed that FEV-1 
was 2.24 post bronchodilator, with 3.69 predicted (i.e. 60.7 
percent).  FEV-1/FVC was 81.4 percent, post bronchodilator.  
The interpretation was mild restrictive lung disease.  The 
diagnoses included bronchial asthma and fracture of the 
metacarpal, little finger, right hand.  

In pertinent part, additional VA clinical records, dated from 
January to December 1999 show that at a follow-up examination 
in January 1999, it was noted that the veteran had no 
complaints but for occasional nighttime and early morning 
shortness of breath.  The assessment was asthma, moderately 
controlled.  The veteran was instructed to continue on his 
medications.  Similar complaints and findings were noted in 
July 1999.  In August 1999, he complained of right wrist 
pain.  Examination showed a decreased grip on the right.  No 
complaints or abnormalities pertaining to the right little 
finger were noted.  

In August 2003, the veteran was afforded a VA medical 
examination at which he reported that he used an inhaler 
daily for asthma which relieved his symptoms.  He could not 
remember the name of the inhaler he used, however.  He 
further indicated that he had previously had three inhalers, 
but that he used only one since 2002.  He denied the use of 
corticosteroids, although he indicated that he had used such 
in the past.  The veteran indicated that he had previously 
been treated by VA for asthma, but that he had moved to the 
Philippines and had been seeing a private physician since 
that time.  He claimed that he visited the physician at least 
weekly for shortness of breath attacks.  (Here, the Board 
notes that in an August 2003 letter, the RO asked the veteran 
to identify the names and addresses of health care providers 
having records of treatment for asthma, but he did not 
respond).  The veteran also reported that he had experienced 
seldom episodes of edema.  He also reported loss of weight 
and shortness of breath after walking 100 meters.  Pulmonary 
function testing showed FEV-1 of 72 percent predicted, post-
bronchodilator, and FEV-1/FVC of 81 percent, post-
bronchodilator.  Chest X-ray was unremarkable, but for a 
slight aortic tortuosity.  The diagnosis was bronchial 
asthma, inadequately treated.  

At a VA orthopedic examination in August 2003, the veteran 
reported that he had sustained a fracture of the right little 
finger in service.  He also reported a post-service fracture 
of the right wrist and third finger.  Examination showed an 
ulnar deviation of the right little finger.  There was no 
functional defect, however.  The veteran had normal range of 
motion of the thumb and fingers, as well as all joints of the 
hand.  His grasp was normal, but weakened in the right hand.  
Grip strength was 10 kilograms.  He had fair dexterity.  The 
examiner indicated that there was no evidence of any bony 
deformity or traumatic arthropathy brought about by any 
fracture.  Although the right little finger was anatomically 
deformed, it was due to gouty arthropathy.  Despite the 
deformity, the right little finger exhibited full range of 
motion and full function.  There was no evidence of pain on 
motion or incoordination on examination.  There was no 
ankylosis or contraindication to any gainful employment.  The 
diagnoses were residual fracture of the right hand metacarpal 
and gouty arthritis of the right little finger.  

In September 2003, in support of his appeal, the veteran 
submitted various records, dated from August 1989 to June 
1999.  In pertinent part, these records show that in 1998, 
the veteran was denied disability benefits from the Social 
Security Administration.  May and June 1998 doctors 
certificate submitted by the veteran in support of his 
request for reconsideration showed that the veteran 
complained of severe asthma with worsening shortness of 
breath.  He was prescribed antibiotics and a nebulizer.  Also 
submitted by the veteran was a copy of a May 1998 application 
for reduced public transit fare.  A physician indicated that 
the veteran had a "Category 6, Class 3" disability which 
would continue indefinitely.  The nature of the veteran's 
disability was not specified.  A private clinical record 
shows that the veteran sought treatment for an asthma attack 
in March 1998.  

The veteran underwent VA orthopedic examination in September 
2004.  Examination showed normal ranges of motion for the 
right wrist, hand and fingers.  The veteran was able to touch 
the tip of the thumb to the fingers and was able to touch the 
fingers and the proximal transverse crease of the palm.  He 
had fair dexterity.  There was no evidence of pain on motion, 
weakness, excess fatigability or incoordination associated 
with the fracture of the right little finger.  The diagnosis 
was residuals of a metacarpal fracture.  The examiner also 
noted that the veteran had a history of gout and that any 
complaint associated with the veteran's right hand was more 
likely due to his gout.  He noted that the veteran's little 
finger fracture was totally healed and did not extend 
extraarticularly.  

At a VA pulmonary examination in September 2004, the veteran 
denied a productive cough and hemoptysis.  He reported 
wheezing and dyspnea twice weekly.  He denied weight loss.  
He reported normal functional capacity between attacks.  He 
denied periods of hospitalization for bronchial asthma or 
emergency room visits in the past year when he started using 
Symbicort, two puffs daily.  He also indicated that he used 
Salbutamol, as needed.  He indicated that he continued to 
smoke.  When asked about the frequency of any periods of 
incapacitation, he indicated that once or twice yearly, he 
experienced severe attacks which required bed rest and oral 
prednisone.  Pulmonary function tests showed FEV-1/FVC of 82 
percent, post bronchodilator, which the examiner indicated 
was normal.  FEV-1 was 55 percent predicted, post 
bronchodilator.  The diagnosis was bronchial asthma with 
obstructive lung defect responsive to bronchodilator.  The 
examiner indicated that the veteran's condition required 
regular inhalation of anti-inflammatory drugs for control.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Asthma:  The RO has rated the veteran's asthma pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6602 (2004).  

Under those criteria, a 10 percent rating is warranted when 
there is evidence of bronchial asthma with FEV-1 of 71 to 80 
percent of the predicted value; or FEV-1/FVC of 71 to 80 
percent; or the need for intermittent inhalational or oral 
bronchodilator therapy.  

A 30 percent evaluation is warranted for bronchial asthma 
where asthma is manifested by FEV-1 of 56-70 percent 
predicted, or; FEV-1/FVC of 56-70 percent; or, daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.

The next schedular evaluation of 60 percent requires FEV-1 of 
40-55 percent predicted; or, FEV-1/FVC of 40-55 percent; or, 
at least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent rating is assigned for FEV-1 less than 40 
percent predicted; or, FEV-1/FVC less than 40 percent; or, 
more than one attack per week with episodes of respiratory 
failure; or, requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).

As noted, the RO has assigned a 10 percent rating for the 
veteran's asthma for the period from May 12, 1997, to 
December 15, 1999; a 30 percent rating for the period from 
December 16, 1999, to September 13, 2004; and a 60 percent 
rating from September 14, 2004.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a 30 percent rating is warranted 
for asthma from May 12, 1997, and a 60 percent rating is 
warranted from September 14, 2004.  The preponderance of the 
evidence is against the assignment of higher ratings.  

The evidence in this case shows that the veteran's asthma has 
essentially necessitated the use of daily inhalational or 
oral bronchodilator therapy since May 1997.  In addition, 
pulmonary function testing performed in December 1998 showed 
FEV-1 of 61 percent predicted and FEV-1/FVC of 81.4 percent.  
Pulmonary function testing performed in August 2003 showed 
FEV-1 of 72 percent predicted and FEV-1/FVC of 81 percent.  
Such symptomatology more nearly approximates the criteria for 
a 30 percent rating under Diagnostic Code 6602.  

The evidence, however, does not show that a rating in excess 
of 30 percent is warranted for the period from May 12, 1997, 
to September 13, 2004.  Again, the results of pulmonary 
function testing performed during this period did not meet 
the criteria for a 60 percent rating.  In addition, as 
delineated above, the record does not show that the veteran's 
asthma necessitated at least monthly visits to a physician 
for required care of exacerbations or at least three courses 
of systemic corticosteroids yearly.  

Effective September 14, 2004, however, the evidence supports 
the assignment of a 60 percent rating for asthma.  Pulmonary 
function testing performed on that date showed that FEV-1 was 
55 percent predicted, a value which falls within the 
parameters for a 60 percent rating.  The preponderance of the 
evidence, however, is against the assignment of a rating in 
excess of 60 percent.  

Again, pulmonary function testing shows that the veteran's 
asthma symptoms do not meet the criteria for a 100 percent 
rating.  In addition, the veteran has not been shown to have 
more than one asthma attack per week with episodes of 
respiratory failure, nor does he require daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  Rather, he has estimated that he experiences 
incapacitating asthma attacks twice yearly which require bed 
rest and oral prednisone.  It is noted that records of the 
veteran's medications and treatment for asthma have not been 
submitted, despite a request from the RO.  

Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that a 30 percent rating is 
warranted for the veteran's asthma for the period from May 
12, 1997, to September 13, 2004, and a 60 percent rating is 
warranted from September 14, 2004.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).  To this extent, the appeal is 
granted.  

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's asthma has required frequent hospitalizations.  
There is also no indication that such disability, separate 
from the manifestations of his other various disabilities, 
has produced marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 
17 Vet. App. 20 (2003).

Right little finger:  The RO has evaluated the veteran's 
right little finger disability as zero percent disabling 
under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  

As a preliminary matter, the Board notes that during the 
course of this appeal, VA revised the criteria for rating 
ankylosis and limitation of motion of fingers.  The revisions 
became effective on August 26, 2002.  See 67 Fed. Reg. 48,784 
- 48,787 (July 26, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230).  

The amendments essentially concern definitions, terminology, 
and rating factors for fingers.  See 67 Fed. Reg. 48,784  
(July 26, 2002).  The Board finds that the amendments are not 
outcome determinative in this case.  Nonetheless, the veteran 
been apprised of both versions of the rating criteria and the 
Board has duly considered them.  The Board will apply the 
version of the rating criteria which is more favorable to the 
veteran, subject to the effective date limitations set forth 
at VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. 
Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under both the old and amended criteria for rating ankylosis 
of a little finger, a zero percent rating is warranted for 
ankylosis of the little finger of either hand, favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002 
and 2004).  No higher rating is available under this code.  

A note following this code provides that extremely 
unfavorable ankylosis, which contemplates all joints of the 
finger being in extension or extreme flexion, or with 
rotation and angulation of bones, is ratable as amputation.  
Under Diagnostic Code 5156, a 10 percent rating is warranted 
for amputation of the little finger without metacarpal 
resection, at the PIP joint or proximal thereto.  

In this case, the evidence shows that the veteran does not 
have extremely unfavorable ankylosis of the right little 
finger, nor does he so contend.  Indeed, at the two most 
recent VA medical examinations, the examiners found 
essentially normal range of motion and no functional loss 
attributable to the right little finger fracture.  The record 
shows that the veteran's right little finger fracture 
residuals do not include rotation or angulation of the bones, 
extremely unfavorable ankylosis, amputation, or 
symptomatology more nearly approximating amputation of the 
little finger.  Again, interference with overall function of 
the hand due to the service-connected little finger fracture 
has also not been shown.  Thus, a compensable rating is not 
warranted, pursuant to Diagnostic Code 5156.  

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  Under 
Diagnostic Code 5230, any limitation of motion of the little 
finger is also rated as zero percent disabling.  A higher 
rating is also not warranted under this code.  The Board 
therefore finds that a compensable rating is not warranted, 
even with consideration of the effects of any pain and 
functional loss.  38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board has considered the 
veteran's complaints of pain and weakness in his right hand 
and wrist.  The preponderance of the evidence shows, however, 
that such symptoms are not due to the service-connected 
fracture of the right little finger.  Rather, such symptoms 
were attributed to nonservice-connected gout and a post-
service fracture of the wrist.  Thus, these symptoms may not 
be considered in evaluating the veteran's service-connected 
little finger disability.  38 C.F.R. § 4.14 (2004) (The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation must be avoided).

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but finds 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's right little finger disability has required 
frequent hospitalizations.  In addition, there is no 
objective evidence that such disability, in and of itself, 
has produced marked interference with employment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. 3.321(b)(1) are not met.  See Brambley v. Principi, 17 
Vet. App. 20 (2003).

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for a right little finger disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   



ORDER

Entitlement to a 30 percent rating for asthma for the period 
from May 12, 1997, to December 15, 1999, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a rating in excess of 30 percent rating for 
asthma from December 16, 1999, to September 14, 2004, is 
denied

Entitlement to a rating in excess of 60 percent rating for 
asthma from September 14, 2004, is denied.  

Entitlement to a compensable rating for a right little finger 
disability is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


